Citation Nr: 9933821	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for an acquired 
psychiatric disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim of entitlement to a 
rating greater than 10 percent for an acquired psychiatric 
disorder.  The veteran subsequently perfected an appeal of 
that decision.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's acquired psychiatric disorder is manifested 
by some difficulty in performing his job due to conflicts 
with students and co-workers as well as absenteeism but with 
a satisfactory work performance; a good relationship with his 
neighbors; a tendency to isolate himself from friends and 
family; verbal and occasional physical aggression when 
confronted; insomnia; nightmares; constricted affect; good 
attention, concentration, and memory; clear and coherent 
speech; no hallucinations; fair insight, judgment and impulse 
control; no suicidal or homicidal ideations; and reported 
Global Assessment Functioning (GAF) score of 85. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for an acquired 
psychiatric disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contentions regarding the increase in severity 
of his acquired psychiatric disorder constitute a plausible 
or well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

The veteran was originally awarded service connection for his 
acquired psychiatric disorder in a December 1970 RO decision, 
and a noncompensable rating was assigned.  This evaluation 
was confirmed in rating decisions dated in December 1982 and 
March 1984.  In a May 1986 Board decision the veteran was 
granted an increase in the evaluation of his acquired 
psychiatric disorder to 10 percent disabling.  This 
evaluation was confirmed in a March 1989 decision and again 
in an April 1993 decision, from which the veteran perfected 
an appeal.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (1999) (Schedule), the RO ascertained the severity of 
the veteran's acquired psychiatric disorder by application of 
the criteria set forth in Diagnostic Code 9400, as revised, 
effective November 7, 1996, which requires application of 
Diagnostic Code 9440.  As noted, the regulations governing 
the evaluation of psychiatric disorders were revised 
effective November 7, 1996, because the veteran's claim was 
filed in 1993, prior to the revision, he is entitled to 
evaluation under the regulations, old or new, which offer him 
the most favorable outcome for the period after the effective 
date of the amended regulations.  See 38 U.S.C. § 1155; 
Rhodan v. West, 12 Vet. App. 55, 57 (1998); DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Accordingly, the Board must consider 
the regulations in effect after November 7, 1996, as well as 
the former regulations and determine which is more favorable 
to the veteran for this period.  

Under the revised regulations, a 10 percent rating requires 
evidence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or, symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); a 50 percent 
rating is warranted when the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships; and a 100 percent rating is warranted for 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform the activities of daily 
living (including maintenance of personal hygiene), 
disorientation of time or place, memory loss for names of 
close relatives, his or her own occupation, or his or her own 
name.  

Pursuant to the regulations in effect prior to November 7, 
1996, a 10 percent rating requires less than the criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment; a 30 percent rating is warranted for a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, the psychoneurotic 
symptoms result in such reduction initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation warrants a 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment; a 70 percent 
evaluation requires a severe impairment of the claimant's 
ability to establish and maintain effective or favorable 
relationships, and psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment; and a 100 percent 
rating is warranted for claimants whose attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, who has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior, or who is demonstrably unable to obtain or 
retain employment.  

With regard to the veteran's employment, the record indicates 
that he has worked as a high school teacher for 20 years.  
Through testimony and statements of record, the veteran and 
his wife have asserted that he has problems with the students 
at his school due to his aggressive behavior, and that he 
leaves work early.  An April 1997 letter to the veteran from 
his employer indicates that he has been having problems with 
the students and that he must stop leaving early.  However, 
an August 1998 Social and Industrial Survey interview with 
the Associate Director of the veteran's school noted that the 
veteran's performance was satisfactory, his attendance and 
punctuality average, and his relations with students and co-
workers adequate.

The veteran and his wife contend that his social functioning 
and interaction is limited, in that he isolates himself from 
his family and friends, seldom visits outside the home, and 
is verbally, and occasionally physically, aggressive with his 
wife and children.  A neighbor interviewed for his August 
1998 Social and Industrial Survey stated that the veteran was 
friendly and willing to help if able, that he kept busy at 
the house doing all kinds of chores, that he helped the 
children with their homework, and mowed the lawn of the 
communal areas.  The neighbor noted no abnormal behavior and 
found the veteran's relationship with his wife and children 
to be adequate.

The medical evidence of record includes statements from two 
psychiatrists who have treated the veteran on a fee basis.  
In a December 1992 statement, one of the doctor's noted that 
the veteran complained of ill humor, sadness, insomnia, 
nightmares, aggressiveness, inability to concentrate and 
forgetfulness.  The mental examination revealed facial 
expressions of sadness, suspiciousness, anxiety and tension, 
his mood was depressed, his affect inappropriate, his insight 
poor and his judgment and memory fair. His intellect was 
deemed handicapped with a poor capacity for comprehension.  
In a February 1997 statement by a different doctor the 
veteran was noted to complain of sadness, insomnia and 
nightmares, aggressiveness, feelings of worthlessness, and 
forgetfulness.  The examiner diagnosed a major depressive 
disorder with severe symptoms.

VA psychiatric examinations of October 1993 and August 1998 
essentially report the same findings.  The examiner notes 
that the veteran complained of agitation at work causing him 
to leave early.  On objective examination the veteran was 
oriented in all spheres, alert, anxious in mood and guarded, 
defensive and constricted in affect, but with good attention, 
concentration, and memory.  His speech was clear and coherent 
and he had no hallucinations, suicidal ideations or homicidal 
ideation.  His insight, judgment and impulse control were 
fair.  The examiner assessed a Global Assessment Functioning 
(GAF) score of 85.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 85 is defined as "absent of 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members)."

Evaluating this evidence under both regulations to determine 
which are more favorable to the veteran, the Board finds that 
under both regulations the veteran warrants a rating of 30 
percent, but under neither does the severity of the veteran's 
acquired psychiatric disorder indicate a rating greater than 
30 percent.  The letter from the veteran's employer along 
with the aggressiveness attested to by the veteran and his 
wife indicates that he has a "definite impairment" in his 
occupational and social relationships, and that he has "an 
occasional decrease" in his work efficiency.  However, the 
fact that he has held the job for 20 years and that his 
Associate Director found his work to be satisfactory and 
adequate indicates that though impaired, he generally 
functions satisfactorily.  On a social interaction level, the 
veteran and his wife have reported his tendency toward 
aggression and isolation, but his neighbor has also indicated 
that he interacts well in his community, is helpful to 
others, and does chores, including helping his children with 
their homework.  Thus, again, while some impairment is shown, 
a considerable impairment is not demonstrated.  

As for the medical evidence, although one of the fee basis 
psychiatrists asserts that the veteran has severe symptoms, 
he does not present objective indicators of these symptoms 
other than the veteran's subjective complaints.  
Additionally, the VA examination reports found no impairment 
on objective evaluation except for an anxious mood, and a 
guarded, defensive and constricted affect.  The veteran's 
concentration, memory, and speech were all good or clear and 
his impulse control was fair. 

As noted, the Board finds that this evidence presents a 
disability picture of a definite impairment of social and 
occupational functioning, but not a considerable impairment.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1996).  Furthermore, 
although there are some mood disturbances and some difficulty 
in maintaining effective work and social relationships, the 
evidence does not indicate circumlocutory speech, frequent 
panic attacks, flattened affect, impaired memory or impaired 
judgment, and thus does not satisfy most of the criteria for 
a 50 percent rating under the revised regulations.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (1999).  Accordingly, the Board 
finds that the severity of the veteran's acquired psychiatric 
disorder most nearly approximates the criteria for a 30 
percent rating, and that his claim of entitlement to an 
increased rating is granted.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 30 percent rating for an acquired 
psychiatric disorder is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







